Citation Nr: 1420466	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-20 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a 70 percent rating for posttraumatic stress disorder from September 17, 2008.

2.  Entitlement to a total disability rating based on individual unemployability from September 17, 2008.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to December 1969.  He served in combat in the Republic of Vietnam and was awarded commendations including the Navy Commendation Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  That rating decision granted service connection for posttraumatic stress disorder and assigned an initial 30 percent rating from September 17, 2008, the date of his reopened claim for service connection for posttraumatic stress disorder.  The Veteran disagreed with the initial rating.  

Subsequently, a July 2012 rating decision increased the initial rating to 50 percent.  

An April 2013 rating decision, in pertinent part, increased the evaluation for posttraumatic stress disorder to 70 percent from July 31, 2012, and awarded a total disability rating based on individual unemployability, also from July 31, 2012.  \

In a written statement dated in January 2014, the Veteran's representative stated that the Veteran's appeal would be satisfied by a grant of a 70 percent rating for posttraumatic stress disorder from September 2008 and total disability rating based on individual unemployability from September 2008.

As the RO did not issue a related statement of the case, the Board has assumed jurisdiction of the claim for total disability rating based on individual unemployability from September 2008 pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue of entitlement to a total disability rating based on individual unemployability from September 17, 2008 is being REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

From September 17, 2008, posttraumatic stress disorder has been manifested by a disability picture that more nearly approximates the criteria of occupational and social impairment with deficiencies in judgment, thinking, and mood due to such symptoms as: suicidal ideation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.


CONCLUSION OF LAW

From September 17, 2008, the criteria for an initial rating of 70 percent for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Posttraumatic stress disorder is currently rated 50 percent from September 17, 2008, and 70 percent from July 31, 2012, under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for the next higher rating, 70 percent, are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436(2002).  Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411. 

Rather VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the diagnosis of posttraumatic stress disorder in DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." DSM-IV at 32. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

As the Veteran is already in receipt of a 70 percent rating for posttraumatic stress disorder from July 31, 2012, and his representative has specifically indicated that the Veteran's appeal would be satisfied by the award of 70 percent being granted back to September 17, 2008 (as well as the total disability rating based on individual unemployability addressed in the Remand below), there is no need for the Board to discuss either the criteria for a 100 percent schedular rating for posttraumatic stress disorder or the evidence dated from July 31, 2012 to date.

The record reflects a long history of psychiatric treatment and diagnoses.  A VA examination in December 1991 diagnosed schizophrenia, paranoid type, as well as posttraumatic stress disorder.  A November 1992 rating decision determined that the Veteran was permanently and totally disabled for pension purposes due to psychiatric disability.

A March 2009 VA nursing outpatient intake note reported the Veteran had fleeting suicidal thoughts and homicidal thoughts when "somebody messes with me."   

On VA examination in March 2009 the Veteran reported being isolative and having few friends other than his fiancée.  He had no hobbies or leisure pursuits.  On examination, he was mildly disheveled.  The Veteran indicated that he showered every three or four days.  He was fully oriented but psychomotor activity was slow or significantly decreased.  His affect was flat and his attention span mildly impaired.  No delusions or hallucinations were present.  Judgment and insight were limited.  Recent and immediate memory were mildly impaired.  His GAF score was 50 to 55.

A November 2009 VA examination noted that the Veteran did not appear to be able to socialize outside a small group of family and friends.  Some of his anxiety during socializing may have been medicated in the past through the use of alcohol.  The examination diagnosed posttraumatic stress disorder and assigned a GAF score of 50.

In February 2010 a VA clinical psychologist reviewed the claim file and provided an opinion addressing whether the Veteran's posttraumatic stress disorder was a new and separate disability from the schizophrenia noted in the 1990s.  His opinion was that the diagnosis is not a development of a new and separate condition; that because there was no diagnosis of posttraumatic stress disorder at the time of the Veteran's service, schizophrenia was a diagnosis given to many Veterans who would now be found to have posttraumatic stress disorder; that it was at least as likely as not that the Veteran had experienced posttraumatic stress disorder to some extent since his time in the military; that the diagnosis of posttraumatic stress disorder does not represent a correction of an error in the prior diagnosis of schizophrenia; that the diagnosis of schizophrenia was also an accurate diagnosis; that it is at least as likely as not that schizophrenia was the result of a psychotic reaction to the inservice traumatic events; that a diagnosis of posttraumatic stress disorder is warranted and represents a progression in the prior diagnosis to the extent that it appears to be the Veteran's way of making sense of his life in a manner that is acceptable to him at this stage of his lifespan; and that both diagnoses (schizophrenia and posttraumatic stress disorder) are appropriate.

The evidence of record indicates that the Veteran's posttraumatic stress disorder symptoms have been essentially consistent throughout the appeals period; thus, there is no basis for assigning separate ratings during the appeals period as symptoms of posttraumatic stress disorder were consistent with a disability picture that more nearly approximates the criteria for a 70 percent rating throughout the duration of the Veteran's claim since September 17, 2008.  These symptoms include deficiencies in judgment, thinking, and mood due to such symptoms as: suicidal ideation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

Based on the foregoing, a 70 percent rating for posttraumatic stress disorder from September 17, 2008, is warranted.  


ORDER

From September 17, 2008, an initial rating of 70 percent for posttraumatic stress disorder is granted.


REMAND

The Veteran's representative submitted a timely notice of disagreement with regard to the RO's decision effectively denying a total disability rating based on individual unemployability prior to July 31, 2012.  Specifically, the representative requested the total disability rating based on individual unemployability award be made from September 17, 2008.  The RO must issue a statement of the case and advise the Veteran that, if he wishes for the case to be returned to the Board, he must submit a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case with regard to the issue of entitlement to a total disability evaluation based on total disability rating based on individual unemployability from September 17, 2008.  Should the full benefit sought be denied, notify the Veteran that, in order to perfect an appeal of the claim to the Board, he must timely file a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


